Case 1:21-mc-00001-CBK Document 1-1 Filed 05/19/21 Page 1 of 1 PageID #: 11




                                    MEMORANDUM

   Date: March 25,2021
   To: Those employed at the United States Courthouse, Aberdeen
   Re:     Public safety

          In case you did not read the recent memo from ChiefJudge Lange to all
   judiciary employees in the District of South Daicota,I am furnishing you with a
   copy. I fully endorse what Judge Lange says in the memo. My views may be even
   stronger than what Judge Lange has expressed. The first step is for me to inquire
   whether each person working in the Aberdeen building has taken both
   vaccinations. In the alternative do you have a vaccination scheduled and,ifso,
   when and where? I expect each person to reply in writing to this memo and
   promptly.
           We are not talking about politics or conspiracy theories. We are talking
   about science and protecting all ofus who serve the public here as well as the
   jurors, lawyers and parties who come to this building. If you are refusing to take
   the vaccines,I want to know that so I can decide what further action is required on
   my part, I hope we will all act in a responsible manner as I am not looking for
   confrontations.

           Those ofus who have had the vaccinations possess a document called,I
   believe, a vaccination passport. That will soon be required for a person to have
   access to the courthouse as well as traveling by airline, and entrances to any other
   federal building.

           I look forward to hearing from you. Thank you for your attention to this
    matter.



                                           CHARLES B.KORNMANN
                                           United States Courthouse
                                            102 4lh Ave. SE,Suite 408
                                            Aberdeen,SD 57401
                                           605-377-2600


    cc: Chief Judge Lange
        Judge Piersol
        Judge Schreier
         Judge Viken
         Clerk's office, Sioux Falls and Pierre
